                Case 2:19-cv-01381-JCC Document 29 Filed 01/22/21 Page 1 of 2




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9        VILLAGE ON JAMES STREET                         CASE NO. C19-1381-JCC
          ASSOCIATION,
10
                                                          MINUTE ORDER
11                            Plaintiff,
               v.
12
          EAGLE WEST INSURANCE COMPANY, et
13        al.,
14                            Defendants.
15

16            The following Minute Order is made by direction of the Court, the Honorable John C.
17   Coughenour, United States District Judge:
18            This matter comes before the Court on Defendant’s motion for a protective order (Dkt.
19   No. 28.) Defendant’s motion notes February 5, 2021. In the interest of judicial economy, the
20   Court will consider this motion at the same time as Plaintiff’s motion to compel (Dkt. No. 24).
21   Accordingly, the Clerk is DIRECTED to renote Plaintiff’s motion to compel (Dkt. No. 24) to
22   February 5, 2021. This order does not impact the due date for Plaintiff’s reply brief on its motion
23   to compel.
24   //
25   //
26   //

     MINUTE ORDER
     C19-1381-JCC
     PAGE - 1
            Case 2:19-cv-01381-JCC Document 29 Filed 01/22/21 Page 2 of 2




 1        DATED this 22nd day of January 2021.

 2                                               William M. McCool
                                                 Clerk of Court
 3
                                                 s/Paula McNabb
 4
                                                 Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C19-1381-JCC
     PAGE - 2
